JUSTICE McCULLOUGH, dissenting: I respectfully disagree only with that portion of the order of the majority that reverses the trial court based upon Mathews. In the dispositional order entered September 9, 1999, the children were placed in the guardianship of DCFS with the right to place. A permanency review order was entered on December 30, 1999. Respondent delivered a third child in February 2000 and placed that child for adoption. The respondent relinquished control of Jacob K. and Alixandra F. on April 17, 2000. The review report of June 22, 2000, set further specific tasks for respondent, including an agreement to have a psychological evaluation, to complete domestic violence counseling, to complete parenting classes, and to provide random urine drops twice a month. The permanency review order of June 22, 2000, transferred venue to the circuit court of Logan County, Illinois. A permanency review order entered September 14, 2000, stated counseling, evaluations, and classes needed to be completed by respondent. Review-hearing reports had also been filed July 24, 2000, and August 20, 2000. It is important to state again the trial court’s July 18, 2002, order, stating its finding of unfitness was based upon: “lack of adequate housing since the [dispositional] order, lack of progress on individual counselling, failure to complete domestic [- ]battery and parenting classes in a timely manner, the mother’s own statement that she will not be ready to resume parental responsibilities for 6 months to one year from today, and her recognition of her unfitness as evidenced by her surrender of two children since the [dispositional] order and her statement today describing herself as unfit. Further basis [sic] were stated on record.” I believe the trial court should be affirmed. The majority finds that due process was not provided the respondent based upon the factors set forth in Mathews. I submit that due process was provided respondent. She was fully aware, by the many review hearings and orders of the trial court, that her parental rights were the concern. Although her own physical and mental problems may have contributed to her unfitness, they are not to be disregarded when determining fitness. The majority determines that under the circumstances of this case, “respondent had no reason to anticipate that her parental rights would be terminated.” 341 Ill. App. 3d at 434.1 disagree. The children have been in the guardianship of DCFS since September 9, 1999, and have been in stable foster care since April 2000, more than two years prior to the fitness hearing. When children are placed with DCFS, the parents are admonished to comply with their service plans or risk termination of their parental rights. 705 ILCS 405/2 — 22(6) (West 2000). Permanency review hearings were held on a regular basis involving respondent. The circumstances of this case make it clear respondent did have reason to anticipate and know that her parental rights could be terminated. The trial court should be affirmed.